Exhibit 7.01 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended, the undersigned agree to the joint filing on behalf of each of them of a statement on Schedule 13D (including amendments thereto) with respect to the capital stock of Inspire Pharmaceuticals, Inc. Date:April 15, 2011 MERCK & CO., INC. By: /s/ Katie Fedosz Name: Katie Fedosz Title:Senior Assistant Secretary Date:April 15, 2011 MONARCH TRANSACTION CORP. By: /s/ Katie Fedosz Name: Katie Fedosz Title:Assistant Secretary
